     Case 1:19-cv-01330-AWI-BAM Document 25 Filed 01/12/21 Page 1 of 2


 1

 2

 3

 4                        UNITED STATES DISTRICT COURT
 5                                  EASTERN DISTRICT OF CALIFORNIA

 6

 7    SAMUEL CAMPOSECO,                                Case No. 1:19-cv-01330-AWI-BAM (PC)
 8                       Plaintiff,                    ORDER DISCHARGING ORDER TO SHOW
                                                       CAUSE WHY ACTION SHOULD NOT BE
 9           v.                                        DISMISSED FOR FAILURE TO
                                                       PROSECUTE
10    BOUDREAUX, et al.,                               (ECF No. 23)
11                       Defendants.                   ORDER CONSTRUING PLAINTIFF’S
                                                       RESPONSE AS MOTION FOR RE-SERVICE
12                                                     AND EXTENSION OF TIME
13                                                     ORDER GRANTING PLAINTIFF’S MOTION
                                                       FOR RE-SERVICE AND EXTENSION OF
14                                                     TIME TO FILE COMPLETED SERVICE
                                                       DOCUMENTS
15                                                     (ECF No. 24)
16                                                     THIRTY (30) DAY DEADLINE
17                                                     ORDER DIRECTING CLERK OF COURT TO
                                                       RE-SERVE OCTOBER 13, 2020 SERVICE
18                                                     ORDER AND ATTACHMENTS
                                                       (ECF No. 22)
19

20          Plaintiff Samuel Camposeco (“Plaintiff”) is a pretrial detainee proceeding pro se and in

21   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

22   Plaintiff’s second amended complaint against Defendants Stamper and Jones for violation of the

23   First and Sixth Amendments for reading Plaintiff’s legal mail outside of Plaintiff’s presence and

24   confiscating the legal mail.

25          On October 13, 2020, the Court issued an order authorizing service of Plaintiff’s second

26   amended complaint and forwarding service documents to Plaintiff for completion and return

27   within thirty days. (ECF No. 22.) On December 1, 2020, after receiving no response from

28   Plaintiff, the Court issued an order for Plaintiff to submit the completed service documents or
                                                       1
     Case 1:19-cv-01330-AWI-BAM Document 25 Filed 01/12/21 Page 2 of 2


 1   show cause why this action should not be dismissed for failure to prosecute. (ECF No. 23.)

 2          Plaintiff filed a response to the order to show cause on January 4, 2021. (ECF No. 24.)

 3   Plaintiff states that he never received the Court’s October 13, 2020 service order or any of the

 4   included attachments. (ECF No. 24.) Plaintiff further states that he was awaiting the arrival of

 5   this order, and on November 15, 2020 submitted correspondence regarding the missing order,

 6   which the Court never received. A copy of the November 15, 2020 letter is attached to the

 7   motion. Plaintiff requests that the Court send a new copy of Docket #22 so he has the necessary

 8   forms to submit. (Id.) The Court construes the response as a motion for re-service of the Court’s

 9   October 13, 2020 service order and for an extension of time.

10          Having considered the moving papers, the Court finds good cause to grant re-service of

11   the Court’s October 13, 2020 service order and an extension of time for Plaintiff to complete and

12   submit the necessary service documents.

13          Accordingly, IT IS HEREBY ORDERED as follows:

14      1. The December 1, 2020 order to show cause, (ECF No. 23), is DISCHARGED;

15      2. Plaintiff’s January 4, 2021 response, (ECF No. 24), is construed as a motion for re-service

16          and extension of time;

17      3. Plaintiff’s motion for re-service and extension of time, (ECF No. 24), is GRANTED;

18      4. Within thirty (30) days from the date of service of this order, Plaintiff shall complete the

19          necessary service documents and return them as described in the October 13, 2020 order;

20      5. The Clerk of the Court is DIRECTED to re-serve a copy of the Court’s October 13, 2020
21          service order, (ECF No. 22), including all original attachments; and

22      6. The failure to comply with this order will result in dismissal of this action.

23
     IT IS SO ORDERED.
24

25      Dated:     January 11, 2021                           /s/ Barbara   A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                       2
